Citation Nr: 1450216	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge during an August 2014 Central Office Hearing.  A transcript is of record.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.  

The AMC should ask the Veteran to clarify as to whether he is seeking service connection for a kidney disability. 

The issue of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction is not proximately due to or chronically aggravated by service-connected disability and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to diabetes mellitus, type II, have not been met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in November 2009.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  As the Veteran has not identified any relevant evidence that is not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran an examination addressing his erectile dysfunction in April 2010.  The examination and opinion are adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

While the April 2010 VA genitourinary examiner did not review the Veteran's claims file, the examiner's opinion regarding secondary service connection remains adequate, as the examiner reviewed VA treatment records and the Veteran reported during his August 2014 Central Office Hearing that he had never received treatment for his erectile dysfunction outside of the VA system.  See Transcript of Record at 11-12.  Further, the Veteran did not assert that his erectile dysfunction had its onset in service and, moreover, a review of his STRs does not appear to reveal any relevant symptoms or treatment; therefore, he Veteran will not be prejudiced.

While the April 2010 VA genitourinary examiner did not review the Veteran's STRs or provide a clear opinion regarding direct service connection, the Veteran will not be prejudiced, as the examiner's opinion regarding secondary service connection remains adequate and the onset of both the Veteran's diabetes mellitus, type II, and his erectile dysfunction occurred decades after his separation from active service.  Further, as the Veteran has not asserted that his erectile dysfunction had its onset in service or is otherwise etiologically related to service, and no evidence in the record appears to support such an etiology, remanding for a more clear opinion on that issue would not aid the Veteran in obtaining evidence to substantiate his claim or place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.102. 

The Veteran's August 2014 Central Office Hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.  

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that he has erectile dysfunction due to his service-connected diabetes mellitus, type II, and treatment therefor.  See October 2009 Claim; Transcript of Record at 6, 9.

Service connection may be granted where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

While the Veteran has a diagnosis of erectile dysfunction, he is not entitled to service connection on a secondary basis because the record lacks evidence that his service-connected diabetes mellitus, type II, or any of his other service-connected disabilities, proximately caused or aggravated his erectile dysfunction.  The April 2010 VA genitourinary examiner opined that the Veteran's erectile dysfunction was most likely due to vascular disease.  The rationale was that the onset of the Veteran's erectile dysfunction was approximately two years prior to the onset of his diabetes mellitus in July 2008; he began taking prescription drugs, such as Vardenafil, a drug used to treat erectile dysfunction, as well as anti-hypertensive drugs, in approximately 2006; his diabetes was currently well-controlled, whereas the Veteran reported that the course of his erectile dysfunction was "progressively worse"; and he had several risk factors for developing erectile dysfunction, as indicated by medical literature, including side effects of drugs, including hydrochlorothiazide, used to treat the Veteran's high blood pressure, and recreational use of drugs such as opiates, cocaine, heroin, and tobacco.  See June 2006 VA Treatment Records (prescribing Vardenafil to replace Viagara); July 2008 VA Treatment Records (diagnosing the Veteran with new-onset diabetes mellitus, type II, without complications); March 2009 VA Diabetes Examination (reporting the course of his diabetes mellitus, type II, as improved); November 2009 VA Treatment Records (directing the Veteran to continue Levitra for erectile dysfunction); January 2010 VA Treatment Records (reporting marijuana and cocaine use 1-2 times per day); see also January 1992 VA Treatment Records (reporting intermittent use of marijuana and cocaine and opiate abuse, in remission).  The April 2010 VA genitourinary examiner also opined that, based on medical literature, the Veteran's drug and tobacco use was much more likely than his diabetes mellitus, type II, to have been the cause of his erectile dysfunction.

The Veteran is not entitled to service connection for erectile dysfunction on a presumptive or direct basis because erectile dysfunction is not presumptive for Agent Orange exposure or listed as a chronic disease under 38 C.F.R. § 3.309(a) and, moreover, the record lacks competent, credible, and probative evidence that any erectile dysfunction manifested in service or soon thereafter or that any erectile dysfunction is otherwise etiologically related to an in-service injury, event, or disease.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. §§ 3.303, 3.307; Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)").  The Veteran's STRs are silent for any symptoms of, complaints of, or treatment for erectile dysfunction.  Further, the Veteran does not appear to have asserted that any erectile dysfunction had its onset in service or is otherwise etiologically related to his active service, and he is competent to report that his erectile dysfunction had its onset two years prior to his diabetes mellitus, type II, as he has personal knowledge and his symptoms are lay-observable, and his report is credible and entitled to probative weight.  Davidson v. Shinseki, 581 F.3d 1315-16 (Fed. Cir. 2009).  

While the Veteran believes that his diabetes mellitus, type II, had its onset before or at the same time as his erectile dysfunction that the medication he took to treat his diabetes mellitus, type II, proximately caused his erectile dysfunction, he is not competent to provide a medical nexus opinion in this case, as the issues are medically complex, involving multiple bodily organ systems, and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against the claim for service connection for erectile dysfunction secondary to diabetes mellitus, type II.


ORDER

Service connection for erectile dysfunction secondary to diabetes mellitus, type II, is denied.


REMAND

VA treatment records reveal that the Veteran was diagnosed with a diabetic foot infection in June 2012 that may have resulted in the amputation of his right foot, suggesting that his diabetes mellitus, type II, may have worsened.  See September 2013 VA Amputation Examiner (opining that the slow healing and tendency toward infection caused by diabetes mellitus resulted in the amputation of the Veteran's right foot).  As the Veteran's most recent VA examination regarding his diabetes mellitus, type II, was in March 2009, more contemporaneous evidence is necessary.  

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records from VA dated since December 2009.

2. Second, schedule the Veteran for a VA examination regarding the current severity of his diabetes mellitus, type II.  Provide the examiner with the Virtual VA and VBMS electronic claims files, including a copy of this REMAND.  The examiner should review this Remand and the Virtual VA and VBMS electronic claims files and perform all indicated studies.  The examiner should also report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.

The examiner MUST consider the Veteran's lay statements regarding the onset and duration of his symptoms, June 2012 VA treatment records wherein the Veteran was diagnosed with a diabetic foot infection, and the September 2013 VA amputation examiner's opinion that the Veteran's right foot was amputated as a result of slowed healing and a tendency toward infection due to diabetes mellitus.

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


